REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the amendment filed on 4/30/2021.  In relation to the patentability of the pending claims, the arguments presented on pages 9 to 12 of the Remarks of the cited amendment are found to be persuasive.  The examiner thanks applicant for submitting the amendment as agreed during the interview conducted on March 18, 2021, and for providing the clarifications necessary to overcome the pending rejection.  
As correctly indicated in the Remarks, it was agreed during the interview that Vaillancourt does not disclose or suggest, inter alia, “a top portion and a bottom portion; a reservoir between the top portion and the bottom portion and configured to store a liquid drug; a needle insertion component operable to extend a cannula from the bottom portion into a user, and a fluid path component between the top portion and the bottom portion coupling the reservoir to the cannula,”.  
Based on the above observations and the submitted amendment, claims 1-4, 6-17, and 19-21 are considered allowable over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on 0730-1800 hrs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan R. Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783